Citation Nr: 0620071	
Decision Date: 07/11/06    Archive Date: 07/21/06

DOCKET NO.  04-02 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether a June 20, 1969, rating decision, in which the RO 
granted service connection for multiple scars of the left 
thigh and leg, and assigned a 10 percent rating, contains 
clear and unmistakable error (CUE).

2.  Whether a June 20, 1969, rating decision, in which the RO 
granted service connection for multiple scars of the right 
thigh and leg, and assigned a 10 percent rating, contains 
CUE.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from January 1968 to 
February 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision from the 
Boston, Massachusetts, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  In a June 20, 1969, rating decision, the RO granted 
separate 10 percent ratings for multiple scars of the left 
thigh and leg, and multiple scars on the right thigh and leg; 
the veteran did not appeal the rating decision.

2.  The June 20, 1969, rating decision was based on the 
evidence then of record and constituted a reasonable exercise 
of rating judgment.

3.  The veteran's allegations of error in the June 20, 1969, 
rating decision reflect only disagreement with the way the RO 
evaluated or weighed the evidence of record.


CONCLUSIONS OF LAW

1.  The June 20, 1969, rating decision, in which the RO 
assigned a 10 percent rating for multiple scars of the left 
thigh and leg did not involve CUE.  38 C.F.R. § 3.105(a) 
(2005).

2.  The June 20, 1969, rating decision, in which the RO 
assigned a 10 percent rating for multiple scars of the right 
thigh and leg did not involve CUE.  38 C.F.R. § 3.105(a) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Board notes that the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), and of the implementing regulations codified in 
part at 38 C.F.R. § 3.159, are not applicable to the instant 
claim of CUE.  See Simmons v. Principi, 17 Vet. App. 104, 109 
(2003); Parker v. Principi, 15 Vet. App. 407, 412 (2002); 
Livesay v. Principi, 15 Vet. App. 165 (2001).

II.  Factual Background

The pertinent service medical records show that on October 
11, 1968, the veteran sustained multiple shrapnel wounds to 
both legs and thighs while serving in Vietnam.  X-ray 
examination revealed no fractures or joint involvement of the 
legs.  The wounds were debrided, irrigated, closed, and 
dressed.  The morning after admission, the veteran had good 
circulation to his feet.  On October 15, 1969, the veteran 
complained of a great deal of pain in his legs; most of his 
wounds were infected, red, and tense; and he had a fever in 
the range of 102 to 103 degrees.  He was given intravenous 
antibiotics, and within the next 48 hours, the veteran became 
afebrile and began to look better.  After five days, the 
wounds were relatively free of infection, were dressed, and 
were allowed to heal by secondary intent.  The veteran 
remained afebrile.  From November 23, to December 7, 1969, 
the veteran was granted leave, and on December 20, 1968, the 
veteran was discharged from the hospital and returned to 
duty.  

A VA examination was conducted in May 1969.  The veteran 
complained of cramps of the left thigh.  Examination noted 
the following scars: 4 inch transverse scar with some keloid 
formation on the left thigh, 7 inch S-shaped ? to 1/4 inch wide 
scar with a possible minimal loss of tissue at the upper 
aspect on the left thigh, 2 inch scar on medial aspect of the 
mid left thigh, 21/2 by 1/2 inch scar on the dorsum of the left 
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether a June 20, 1969, rating decision, in which the RO 
granted service connection for multiple scars of the left 
thigh and leg, and assigned a 10 percent rating, contains 
clear and unmistakable error (CUE).

2.  Whether a June 20, 1969, rating decision, in which the RO 
granted service connection for multiple scars of the right 
thigh and leg, and assigned a 10 percent rating, contains 
CUE.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from January 1968 to 
February 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision from the 
Boston, Massachusetts, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  In a June 20, 1969, rating decision, the RO granted 
separate 10 percent ratings for multiple scars of the left 
thigh and leg, and multiple scars on the right thigh and leg; 
the veteran did not appeal the rating decision.

2.  The June 20, 1969, rating decision was based on the 
evidence then of record and constituted a reasonable exercise 
of rating judgment.

3.  The veteran's allegations of error in the June 20, 1969, 
rating decision reflect only disagreement with the way the RO 
evaluated or weighed the evidence of record.


CONCLUSIONS OF LAW

1.  The June 20, 1969, rating decision, in which the RO 
assigned a 10 percent rating for multiple scars of the left 
thigh and leg did not involve CUE.  38 C.F.R. § 3.105(a) 
(2005).

2.  The June 20, 1969, rating decision, in which the RO 
assigned a 10 percent rating for multiple scars of the right 
thigh and leg did not involve CUE.  38 C.F.R. § 3.105(a) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Board notes that the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), and of the implementing regulations codified in 
part at 38 C.F.R. § 3.159, are not applicable to the instant 
claim of CUE.  See Simmons v. Principi, 17 Vet. App. 104, 109 
(2003); Parker v. Principi, 15 Vet. App. 407, 412 (2002); 
Livesay v. Principi, 15 Vet. App. 165 (2001).

II.  Factual Background

The pertinent service medical records show that on October 
11, 1968, the veteran sustained multiple shrapnel wounds to 
both legs and thighs while serving in Vietnam.  X-ray 
examination revealed no fractures or joint involvement of the 
legs.  The wounds were debrided, irrigated, closed, and 
dressed.  The morning after admission, the veteran had good 
circulation to his feet.  On October 15, 1969, the veteran 
complained of a great deal of pain in his legs; most of his 
wounds were infected, red, and tense; and he had a fever in 
the range of 102 to 103 degrees.  He was given intravenous 
antibiotics, and within the next 48 hours, the veteran became 
afebrile and began to look better.  After five days, the 
wounds were relatively free of infection, were dressed, and 
were allowed to heal by secondary intent.  The veteran 
remained afebrile.  From November 23, to December 7, 1969, 
the veteran was granted leave, and on December 20, 1968, the 
veteran was discharged from the hospital and returned to 
duty.  

A VA examination was conducted in May 1969.  The veteran 
complained of cramps of the left thigh.  Examination noted 
the following scars: 4 inch transverse scar with some keloid 
formation on the left thigh, 7 inch S-shaped ? to 1/4 inch wide 
scar with a possible minimal loss of tissue at the upper 
aspect on the left thigh, 2 inch scar on medial aspect of the 
mid left thigh, 21/2 by 1/2 inch scar on the dorsum of the left 
upper leg, 1/2 inch scar on the superior aspect of the right 
thigh, 4 inch scar on the right thigh, 2 by 1/2 inch scar on 
the right thigh, 41/2 by 1/4 to 1/2 inch scar with some keloid 
formation on the posterior aspect of the right thigh, 1/2 inch 
scar on the lateral aspect of the right thigh, 3 inch scar on 
the lateral aspect of the right thigh, 4 inch scar on the 
lateral aspect of the right thigh, 1/2 inch diameter scar on 
the posterior aspect of the right thigh, and a 11/2 by 1/2 inch 
scar on the posterior aspect of the right thigh.  The 
examiner stated that all the scars were well healed, 
nontender and nonadherent; except that the S-shaped scar was 
tender on palpation.  There was no artery involvement, nerve 
involvement, muscle atrophy, or muscle weakness.  Joint 
motion was normal.  Surgical examination noted extensive 
scarring of both thighs.  The examiner noted that there were 
no neurological defects of either thigh, but the veteran 
complained of some pain and tightness on increased activity.  

A June 20, 1969, rating decision, in part, assigned separate 
10 percent ratings for multiple scars of the left thigh and 
leg and multiple scars on the right thigh and leg.  Both 
disabilities were assigned 10 percent ratings pursuant to 
Diagnostic Code 7804, for scars that are superficial and 
painful on examination.  Subsequent rating decisions note 
that the veteran was granted a 1.9 percent rating for 
disabilities of paired extremities, the application of the 
bilateral factor, pursuant to 38 C.F.R. § 4.26.  These rating 
were made effective from the date of the veteran's separation 
from service, February 20, 1969.  

The veteran and his representative contend that the RO 
committed CUE in failing to assign 30 percent ratings for 
both disabilities pursuant to ratings for muscle injuries.  
They essentially note that Diagnostic Code 5313, muscle 
injuries to the posterior thigh group provides a 30 percent 
rating for a moderately severe injury.  They also note that a 
moderately severe injury is described as an injury with 
debridement and prolonged infection and has a history 
demonstrating prolonged hospitalization for the wound.  

III.  Analysis

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of clear and unmistakable error.  In 
Damrel v. Brown, 6 Vet. App. 242 (1994), the United States 
Court of Appeals for Veterans Claims (Court) explained that 
in order for clear and unmistakable error to exist:

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was clear and 
unmistakable error must be based on the 
record and law that existed at the time 
of the prior adjudication in question.

Damrel, 6 Vet. App. at 245 (1994) (quoting Russell v. 
Principi, 3 Vet. App. 310 (1992) (en banc).  See Bustos v. 
West, 179 F.3d 1378, 1381 (1999) (to prove the existence of 
CUE as set forth in 38 C.F.R. § 3.105(a), the claimant must 
show that an outcome-determinative error occurred, that is, 
an error that would manifestly change the outcome of a prior 
decision).

In Fugo v. Brown, 6 Vet. App. 40, 43 (1993), the Court 
further held that clear and unmistakable error is one of fact 
or law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  When attempting to raise a claim of clear 
and unmistakable error, a claimant must describe the alleged 
error with some degree of specificity, and, unless it is the 
kind of error, that if true, would be clear and unmistakable 
error on its face, must provide persuasive reasons as to why 
the result would have been manifestly different but for the 
alleged error.  Id. at 43-44.  Fugo further held that neither 
a claim alleging improper weighing and evaluating of the 
evidence in a previous adjudication, nor general, non- 
specific claims (including sweeping allegations of failures 
to follow the regulations or to provide due process), meet 
the restrictive definition of clear and unmistakable error.  
Id. at 44.

"Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).

In 1969, 38 C.F.R. § 4.56 provided that slight muscle 
disability is found where there has been a simple wound of 
the muscle without debridement, infection or effects of 
laceration.  Clinical examination would disclose the presence 
of a minimum scar, and slight, if any, evidence of fascial 
defect, atrophy, or impaired tonus.  No significant 
impairment of function and no retained metallic fragments 
would be present.  Moderate muscle disability is found where 
there has been through and through or deep penetrating wounds 
of relatively short track from a single bullet, small shell 
or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.  Clinical examination would disclose entrance and 
(if present) exit scars that are linear or relatively small 
and so situated as to indicate relatively short track of 
missile through muscle tissue.  There must be signs of 
moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests.  Moderately severe muscle 
disability is found where there has been through and through 
or deep penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
cicatrization.  Clinical examination would disclose entrance 
and (if present) exit scars that are relatively large and so 
situated as to indicate track of missile through important 
muscle groups.  There must be indications on palpation of 
moderate loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance of the muscle groups involved 
compared with the sound side must demonstrate positive 
evidence of marked or moderately severe loss.  Severe muscle 
disability is found where there has been through and through 
or deep penetrating wound due to high-velocity missile, or 
large or multiple low velocity missiles, or explosive effect 
of high velocity missile, or shattering bone fracture with 
extensive debridement or prolonged infection and sloughing of 
soft parts, intermuscular binding and cicatrization.  
Clinical examination would disclose extensive ragged, 
depressed, and adherent scars of skin so situated as to 
indicate wide damage to muscle groups in track of missile.  
X-ray may show minute multiple scattered foreign bodies 
indicating spread of intermuscular trauma and explosive 
effect of missile.  Palpation shows moderate or extensive 
loss of deep fascia or of muscle substance, with soft or 
flabby muscles in wound area.  Muscles do not swell and 
harden normally in contraction.  Tests of strength or 
endurance compared with the sound side or of coordinated 
movements show positive evidence of severe impairment of 
function.  38 C.F.R. § 4.56 (1969).

Muscle Group XIII refers to the posterior thigh group, 
hamstring complex of 2-joint muscles, including the biceps 
femoris, semimembranosus, and semitendinosus.  Muscle Group 
XIII is responsible for extension of the hip and flexion of 
the knee, outward and inward rotation of the flexed knee, 
acting with rectus femoris and sartorius (see XIV, 1, 2) 
synchronizing simultaneous flexion of the hip and knee and 
extension of the hip and knee by belt-over-pulley action at 
knee joint.  The following evaluations are assignable for 
disability of Muscle Group XIII: 40 percent for severe; 30 
percent for moderately severe, 10 percent for moderate, and 0 
percent for slight.  38 C.F.R. § 4.73, Diagnostic Code 5313 
(1969).

The record before the rating board in June 1969 shows that 
the veteran's wounds required a prolonged hospital stay, he 
had an infection lasting five days, and he sustained multiple 
scars, one of which was noted to have been tender on post-
service examination in May 1969.  There was no artery 
involvement, bone involvement, nerve involvement, muscle 
atrophy, or muscle weakness.  Joint motion was normal.  There 
is no evidence of record of a through and through or deep 
penetrating wound; sloughing of soft parts; intermuscular 
cicatrization; or  moderate loss of deep fascia, muscle 
substance, or normal firm resistance of muscles.  

Based on the above, the June 20, 1969, rating decision 
assigned separate 10 percent evaluations for tender and 
painful scars.  After review of the relevant evidence, 
applicable regulations, the veteran's contentions, and his 
representative's arguments, the Board finds that CUE does not 
exist in the assignment of a 10 percent evaluations for his 
muscle injuries as to warrant revision in the choice of 
Diagnostic Code or the evaluation assigned.  The Board points 
out that the evidence of record at the time of the June 1969 
rating decision does not demonstrate many of the symptoms 
characterized as a moderately severe muscle injury to both 
legs in 38 C.F.R. § 4.56.  The records did not demonstrate 
evidence of even moderate loss of deep fascia or muscle 
substance, or impairment of muscle tonus.  In addition, the 
records are silent for any evidence of weakness, fatigue or 
loss of strength.  The preponderance of the medical evidence 
available at the time of the June 1969 rating decision is 
against a finding that the leg wounds resulted in moderately 
severe muscle injuries.  Therefore, application of the 
Diagnostic Codes pertaining to a muscle injury would not have 
changed the outcome in this case, as a 10 percent rating is 
assigned for a moderate muscle injury.

After review of the evidence before the rating board in June 
1969, the Board is compelled to reach the conclusion that 
reasonable minds could differ as to whether the veteran's 
left and right leg disabilities approximated moderately 
severe muscle injuries which would thereby warrant the next 
higher rating of 30 percent.

The Board therefore concludes that the June 20, 1969, rating 
decision, that separate 10 percent ratings for multiple scars 
of the left thigh and leg, and multiple scars on the right 
thigh and leg was not clearly and unmistakably erroneous.  
The veteran's arguments amount to no more than a dispute over 
the proper weighing of the evidence before the rating board 
in June 1969.  The Board will therefore dismiss the veteran's 
claims.




	(CONTINUED ON NEXT PAGE)


ORDER

The claim of clear and unmistakable error in a rating 
decision of June 20, 1969, which granted service connection 
for multiple scars of the left thigh and leg, and assigned a 
10 percent rating, is denied.

The claim of clear and unmistakable error in a rating 
decision of June 20, 1969, which granted service connection 
for multiple scars of the right thigh and leg, and assigned a 
10 percent rating, is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


